DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 6, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “at least 1.0”, and the claim also recites “at least 2.0 or at least 3.0” which is the narrower statement of the range/limitation. Claim 5 recited the broad limitation “at least 20%,” and the claim also recites “at least 25%” which is the narrower statement of the range/limitation. Claim 6 recites the broad recitation “less than 100 ppm,” and the claim also recites “less than 50 ppm, less than 75 ppm, less than 10 ppm, or zero ppm” which is the narrower statement of the range/limitation. The claim(s) are 
Claim 10 recites the limitation "the acquisition system" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Previously, an acquisition layer was disclosed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond et al. (8,759,606) in view of Lee (2015/0337496) and Inagaki et al. (2006/0057373).
With respect to claim 1, Bond discloses an absorbent article, as shown in figure 23, comprising a topsheet 218 forming a wearer-facing surface, a backsheet 220 forming a garment-facing surface, and an absorbent core 214. The article further 
Bond discloses all aspects of the claimed invention with the exception of the PET comprising less than 150 ppm of antimony and the staple fibers having an a* value and a b* value that are unequal to 0.
With respect to the PET comprising less than 150 ppm of antimony, Inagaki discloses that the use of antimony compounds results in poor quality fibers, as disclosed in paragraph [0005]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the PET of Bond with no antimony (i.e. 0 ppm), as taught by Inagaki, to achieve fibers of higher quality that do not break or mottle during processing. 
With respect the core having a* and b* values that are unequal to 0, Lee teaches providing fibers with a* and b* values that are unequal to 0, as shown in Table 3, to achieve improved brightness in the fibers, as disclosed in paragraph [0124]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the staple fibers of Bond with a* and b* values that are unequal to 0, as taught by Lee, to achieve fibers having improved brightness.
With respect to claim 2, modified Bond discloses all aspects of the claimed invention with the exception of a delta E* value between the staple fibers alone and the nonwoven web of at least 1.0. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for a delta E* value between the staple fibers alone and the nonwoven web of Bond to be at least 1.0 to achieve the predictable result of a nonwoven web having a discernable color.
With respect to claims 3 and 4, Lee teaches providing fibers with an a* value of less than -0.6 and a b* value of higher than 1.5, as shown in Table 3, to achieve improved brightness in the fibers, as disclosed in paragraph [0124]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the staple fibers of Bond with an a* value of less than -0.6 and a b* value of higher than 1.5, as taught by Lee, to achieve fibers having improved brightness. 
With respect to claim 5, Bond does not disclose the opacity of the latex binder. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the latex binder of Bond with an opacity of at least 20% to achieve the predictable result of a binder that creates a solid appearance within the web.
With respect to claim 6, Bond does not disclose the PET comprising less than 100 ppm of antimony. Inagaki discloses that the use of antimony compounds results in poor quality fibers, as disclosed in paragraph [0005]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the PET of Bond with no antimony (i.e. 0 ppm), as taught by Inagaki, to achieve fibers of higher quality that do not break or mottle during processing.
With respect to claim 7, the nonwoven web of Bond is provided in the article as upper acquisition layer 252, as shown in figure 23, towards the wearer-facing surface of the article and is covered by a first cover layer 218 such that layer 252 does not form the wearer-facing surface of the article.
With respect to claim 8, the nonwoven web of Bond is provided in the article as lower acquisition layer 254, as shown in figure 23, towards the garment-facing surface of the article and is covered by second cover layer 220 such that layer 254 does not form the garment-facing surface of the article.
With respect to claim 9, the nonwoven web of Bond is provided in the article as acquisition layer 252, as shown in figure 23, which is between the topsheet 218 and the backsheet 220.
With respect to claim 10, the article of Bond comprises an acquisition layer 252 provided between the topsheet 218 and backsheet 220, as shown in figure 23, and comprising the nonwoven web.
With respect to claim 11, the PET is provided as a homopolymer, as disclosed in column 41, lines 15-18.
With respect to claims 12 and 13, Bond does not disclose providing the PET with dyes, pigments, hues, brighteners, or a phosphorous compound.
With respect to claims 14-16, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to homogeneously distribute the staple fibers and latex binder throughout the nonwoven web of Bond to achieve the predictable result of a web having a uniform makeup.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond et al. (8,759,606) in view of Lee (2015/0337496) and Inagaki et al. (2006/0057373), and further in view of Roe et al. (2015/0065973).
With respect to claim 15, modified Bond discloses all aspects of the claimed invention with the exception of the absorbent core comprising cellulose fibers and superabsorbent polymer particle, and having elongated areas having a length from 20-80% of the total length that are free of the fibers and particles. Roe discloses an absorbent article having an absorbent core comprising cellulose fibers and superabsorbent polymer particles, as described in paragraph [0050]. The core further comprises channels comprising elongated areas that are free of the fibers and particles, as shown in figures 1 and 2, and described in paragraph [0077]. The channels have a length of at least 10% of the total length of the article, as disclosed in paragraph [0077], a range that includes 20-80%. The channels improve the flexibility of the core, as disclosed in paragraph [0080]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the absorbent core of Bond with cellulose fibers and superabsorbent polymer particles to achieve the predictable result of a core with sufficient fluid absorption, and to provide the core with elongated areas that are free of fibers and particles and have a length of 20-80% of the article length, as taught by Roe, to improve the flexibility of the core.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-13, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, and 12-18 of copending Application No. 16/132,516 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims disclose all aspects of the copending claims and further disclose a latex binder, which is known in the art to provide stability to a nonwoven web. Therefore the present claims do not patentably distinguish over the copending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781